The trustee of this certificated mortgage made an application to be permitted to enter into an extension agreement extending and *970modifying the bond and mortgage. The Special Term denied the application. Order modified on the law and the facts so as to provide that the application be granted, and as so modified affirmed, without costs. The holders of 94.3 per cent of the certificates having consented to the extension and modification and no certificate holder having objected, in our opinion it was an improper exercise of discretion to deny the application. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur. Settle order on notice.